                                                                      Case 2:16-cv-00524-RFB-NJK Document 82
                                                                                                          80 Filed 09/09/20 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8                                    UNITED STATES DISTRICT COURT
                                                             9                                          DISTRICT OF NEVADA
                                                            10
                                                                 BANK OF AMERICA, N.A.,                                 Case No.: 2:16-cv-00524-RFB-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11             Plaintiff,
                                                                                                                        ORDER
                                                                                                                        MOTIONGRANTING MOTIONATTORNEY
                                                                                                                                TO REMOVE       TO
                      LAS VEGAS, NEVADA 89134




                                                            12   v.
                                                                                                                        REMOVE ATTORNEY SERVICE
                                                                                                                        FROM ELECTRONIC  FROM     LIST
AKERMAN LLP




                                                                 ELKHORN COMMUNITY ASSOCIATION;                         ELECTRONIC SERVICE LIST
                                                            13   SFR INVESTMENTS POOL 1, LLC;
                                                                 ABSOLUTE COLLECTION SERVICES, LLC,
                                                            14
                                                                                    Defendants.
                                                            15

                                                            16   SFR INVESTMENTS POOL 1, LLC,
                                                            17                Counter/Cross Claimant,
                                                                 v.
                                                            18
                                                                 BANK OF AMERICA, N.A.; and DEBORAH S.
                                                            19   LIENING, an individual,
                                                                                    Counter/Cross Defendants.
                                                            20

                                                            21   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            22                PLEASE TAKE NOTICE that Darren T. Brenner, Esq. is no longer associated with the law

                                                            23   firm of Akerman LLP and requests that Mr. Brenner be removed from the service list.

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                                    1
                                                                 54255047;1
                                                                      Case 2:16-cv-00524-RFB-NJK Document 82
                                                                                                          80 Filed 09/09/20 Page 2 of 2




                                                             1                Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All

                                                             2   items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                             3   in this action should continue to be directed to Ariel E. Stern, Esq. and Scott R. Lachman, Esq.

                                                             4                DATED this 9th day of September, 2020

                                                             5
                                                                                                                AKERMAN LLP
                                                             6

                                                             7                                                  /s/ Scott R. Lachman
                                                                                                                ARIEL E. STERN, ESQ.
                                                             8                                                  Nevada Bar No. 8276
                                                                                                                SCOTT R. LACHMAN, ESQ.
                                                             9                                                  Nevada Bar No. 12016
                                                                                                                1635 Village Center Circle, Suite 200
                                                            10                                                  Las Vegas, NV 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                Attorneys for Bank of America, N.A.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13
                                                                                                           COURT APPROVAL
                                                            14
                                                                              IT IS SO ORDERED.
                                                            15
                                                                                     September 9, 2020
                                                                              Date:______________
                                                            16
                                                                                                                          ___________________________________
                                                            17
                                                                                                                          Nancy
                                                                                                                          UNITEDJ. Koppe
                                                                                                                                    STATES MAGISTRATE JUDGE
                                                            18                                                            Case No.: 2:16-cv-00524-RFB-NJK
                                                                                                                          United States Magistrate Judge

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                      2
                                                                 54255047;1
